


Exhibit 10.4








March 11, 2015


Harold M. Karp
c/o Tecumseh Products Company
5683 Hines Drive
Ann Arbor, Michigan 48108


Dear Harold:


We have entered into an employment letter with you dated September 24, 2014 (the
"Agreement"), which may be amended only by written agreement executed by both
parties. Both of us desire to amend and restate Section 18 of your Agreement.
Therefore, Section 18 of the Agreement is hereby amended and restated effective
as of the date of this letter agreement to read as follows:


"18.
Change in Control: In the event that there is a Change in Control of the Company
and your employment is terminated by the successor as a result of the Change in
Control, you will receive an amount equal to two (2) years' base salary and
target cash incentive. Your base salary and target cash incentive will be paid
no later than 60 days after the termination of your employment. Any unvested
Options or RSUs shall immediately cancel as of the Change in Control. Vested
Options and RSUs shall be subject to the conditions of the Plan."



All other terms and provisions of the Agreement shall continue, and the
Agreement as amended above is hereby
ratified and confirmed and continues in full force and effect.


If you are in agreement with this amendment and the terms and conditions of this
letter, indicate your agreement by signing and returning one copy of this
letter, with your original signature, to my attention as soon as possible.


Sincerely,


/s/ Gary L. Cowger
Gary L. Cowger,
Chairman of the Board of Directors






Accepted and Agreed to:


/s/ Harold M. Karp
Harold M. Karp




